


SUBLEASE
 
This Sublease (this “Sublease”), dated July 30, 2009, is made between Regency
Centers, L.P., a Delaware limited partnership (“Sublessor”), and Convera
Technologies, Inc., a Delaware corporation (“Sublessee”).
 
RECITALS
 
A.           Sublessor is the tenant under that certain OFFICE LEASE dated April
, 2007 (the “Lease”, a true and accurate copy of which is attached hereto as
Exhibit A), wherein TYSONS INTERNATIONAL PLAZA I & II, L.P., a Delaware limited
partnership (“Landlord”), leased to Sublessor, certain premises described
therein (the “Leased Premises”), consisting of the entirety tenth (10th) floor
of the building located at 1919 Gallows Road, Vienna, Virginia  22182 (the
“Building”), comprising approximately 15,577 rentable square feet.
 
B.           Sublessee desires to sublease from Sublessor a portion of the
Leased Premises in accordance with the terms and conditions of this Sublease.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged and intending to be legally bound, the parties agree as follows:
 
1. Premises.
 
Sublessor hereby subleases to Sublessee and Sublessee hereby subleases from
Sublessor, on the terms and conditions set forth in this Sublease, that portion
of the Leased Premises comprising a portion of the tenth (10th) floor of the
Building which shall be known as Suite 1050 and totaling 4,803 rentable square
feet (the “Premises”), as more particularly shown in Exhibit B attached hereto.
 
2. Term.
 
2.1           The term (“Term”) of this Sublease shall commence on delivery of
the Premises to Sublessee which is anticipated to occur on or around August 16,
2009 (the “Commencement Date”) and terminate on January 31, 2013 (the
“Expiration Date”), unless otherwise sooner terminated or extended in accordance
with the provisions of this Sublease; provided, however, that if the Lease shall
be terminated for any reason prior to January 31, 2013 (or if applicable, the
end of any renewal term), then this Sublease shall expire on the termination
date of the Lease.  Should Landlord decline to consent to this Sublease or
should Landlord terminate the Lease as to the Premises in lieu thereof, then
this Sublease shall be deemed terminated, Sublessor shall return to Sublessee
all funds received from Sublessor on account of this Sublease, and neither party
shall have any further rights or obligations hereunder.
 
2.2           Sublessee shall have two (2) consecutive options (the “First
Option” and “Second Option”) to renew the Term, subject to Sublessor’s right to
void such options as provided below.  The First Option is to renew the Term
through January 31, 2015 and must be exercised by written notice from Sublessee
and received by Sublessor between May 1, 2012 and July 31, 2012, time being of
the essence.  The Second Option is to renew the Term through January 31, 2018
and must be exercised by written notice from Sublessee and received by Sublessor
between May 1, 2014 and July 31, 2014, time being of the essence. Furthermore,
the Second option may only be exercised if (a) Sublessee has exercised the First
Option and Sublessor did not exercise its right to void the First Option; and
(b) Sublessor did not exercise its right to terminate the Lease pursuant to its
termination right detailed in Section 3 of the Lease.  Notwithstanding the
foregoing, Sublessor may, by written notice to Sublessee, elect to void the
exercise of either of Sublessee’s renewal options by delivering notice of such
election to Sublessee within fifteen (15) business days of Sublessor’s receipt
of Sublessee’s renewal notice.  In such event, the current and any subsequent
renewal option shall terminate and become null and void, the Term shall expire
at the end of the then-current Term or renewal term, as applicable, and
Sublessee’s right to occupy the Subleased Premises shall terminate, and
Sublessor shall recapture the Premises, as of the then current expiration of the
Term or renewal term, as applicable.
 
3. Rent.
 
3.1 Base Rent.  Sublessee covenants and agrees to pay Sublessor as base rent
(“Base Rent”) for the Premises, without notice or demand, and without set-off,
deduction or abatement, annual rent at the rate of $153,696 per annum, payable
in equal monthly installments of $12,808.00 in advance, commencing on September
1, 2009 (the “Rent Commencement Date”), and on the first day of each and every
successive month thereafter during the Term, subject to adjustment as provided
herein.  Commencing on September 1, 2010 and annually thereafter, Base Rent
shall increase by four percent (4%) of the previous year’s Base Rent in
accordance with the rent table set forth on Exhibit C.  The Base Rent for any
renewal term as provided above shall be equal to then current market sublease
rents in Tysons Corner and all other terms of the Sublease shall continue as
provided herein.
 
3.2 Additional Rent.  Sublessee shall not be required to pay any amounts on
account of “Operating Expenses and Real Estate Taxes” described in Article 7 of
the Lease.  If required by Landlord, Sublessee shall install a submeter and pay
electrical charges for any equipment used within the Premises which are atypical
office equipment including, but not limited to, supplemental HVAC units or other
equipment within the Premises which may require operation twenty four (24) hours
per day, seven (7) days per week.
 
3.3 Rent. Base Rent and all other costs, expenses and charges to be paid by
Sublessee hereunder (collectively, “Rent”) shall constitute “rent” as that term
is used in applicable law, and Sublessor shall have all the rights and remedies
in the event of the nonpayment thereof as it would have in the event of the
nonpayment of any installment of Base Rent.  All Rent payable pursuant to this
Sublease shall be payable to Sublessor on the dates and in the amounts set forth
in this Sublease at the address set forth for notices to Sublessor in Section
26, below, or at such other place as Sublessor may from time to time designate
in writing.
 
3.4 Advance Rent.  Upon execution of this Sublease by Sublessee, Sublessee shall
deliver to Sublessor a check in the amount of $12,808.00 on account of the first
full monthly installment of Base Rent due to Sublessor commencing with the Rent
Commencement Date.
 


 
3.5 Security Deposit.  (a)  As security for Sublessee’s full and faithful
performance of its obligations under this Sublease, Sublessee shall deposit with
Sublessor upon execution of this Sublease a Security Deposit as security for the
full and faithful performance of every portion of this Sublease to be performed
by Sublessee, in the form of cash and in the amount of $38,424.00.
 
 (b)  If Sublessee defaults with respect to any provision of this Sublease,
which default is not cured within any applicable cure period afforded to
Sublessee by virtue of this Sublease, Sublessor may draw upon, use, apply or
retain all or any portion of the Security Deposit to remedy such default. If any
portion of said Security Deposit is so used or applied, Sublessee shall, within
ten (10) business days after receipt of written demand therefor, deposit with
Sublessor an amount sufficient to restore the Security Deposit to the required
amount, and Sublessee’s failure to do so shall be a material breach of this
Sublease. Sublessor shall not be required to keep the Security Deposit separate
from its general funds, and Sublessee shall not be entitled to interest on such
deposit. If Sublessee shall fully and faithfully perform provisions detailed in
Section 11 of this Sublease and there are no outstanding defaults under the
Sublease that must be cured, the Security Deposit shall be returned to Sublessee
within thirty (30) days of termination of the Term.
 
4. Use of the Premises.
 
The Premises shall be used and occupied only for the use permitted under Article
4 of the Lease, and for no other use or purpose.  Sublessee’s use of the
Premises shall at all times comply with applicable law.
 
5. Delivery of Possession.
 
  The Premises shall be delivered in its “as is”, “where is” condition, vacant
and broom clean.  Sublessee acknowledges that no representations, statements or
warranties, express or implied, have been made by or on behalf of Sublessor in
respect to their condition, compliance with laws, ordinances, statutes or
regulations, including, but not limited to, the Americans with Disabilities Act
of 1991, 42 USC § 1201 et seq. and all regulations applicable thereto
promulgated as of the date hereof (collectively, “ADA”), or the use or
occupation that may be made thereof, and that Sublessor shall not be liable for
any defects in the Premises.  Acceptance of the Premises by Sublessee shall be
construed as recognition that the Premises are in an acceptable state of repair
and in sanitary condition.
 
6. Assignment and Subletting.
 
Sublessee shall not, directly or indirectly, assign, convey, pledge, hypothecate
or otherwise transfer its interest in this Sublease, or sublet, license or
otherwise grant to any person the right to occupy all or any portion of the
Premises (collectively, “Transfer”) without (i) the prior written consent of
Sublessor, which consent shall not be unreasonably withheld, conditioned or
delayed, and (ii) the prior written consent of Landlord.  If Sublessee ceases to
be a publicly held corporation, then thereafter any sale, assignment or other
direct or indirect transfer of control of Sublessee of more than fifty percent
(50%) of the beneficial ownership interests in Sublessee in a single transaction
or one or more related transactions shall constitute a “Transfer” hereunder for
which Sublessor’s prior written consent shall be required.  The foregoing
sentence shall not be interpreted to apply to the merger of Sublessee with
Firstlight Online Limited or its successor or subsidiary to form a new company,
and Sublessee hereby warrants that the liquid net worth of the resultant
company upon the merger closing date will be equal to or greater than that of
Sublessee as of the execution of this Sublease. Sublessee shall pay, within ten
(10) business days of receipt of Sublessor’s and/or Landlord’s written demand,
any actual fees or costs payable to Landlord under the Lease, and actual costs
reasonably incurred by Sublessor in connection with the Sublessee’s request for
consent to a Transfer.
 
7. Utilities and Services.
 
Sublessee shall be entitled to all those services (including repair and
maintenance of the Premises and the Building) and utilities that the Landlord is
required to provide to the Premises pursuant to the Lease, except that Sublessee
shall look solely to the Landlord for the provision of such services and
utilities and Sublessor shall not be responsible for Landlord’s failure to
provide the same.  Sublessor shall cooperate with Sublessee using commercially
reasonable efforts in connection with Sublessee’s efforts to enforce Landlord’s
obligations under the Lease.  To the extent that Landlord charges for any
additional service or utility provided to the Premises which is requested by
Sublessee and is beyond the basic services and utilities that are required to be
supplied by the Lease without charge, including but not limited to additional
cleaning and after hours and/or supplemental HVAC, Sublessee shall pay for such
charges, as additional rent, within ten (10) business days after receipt of
written demand therefore from Sublessor to Sublessee.  Whether or not such
utilities or services are furnished at a separate charge or the charge therefore
is included in the rent reserved in the Lease, Sublessee shall not be entitled
to any adjustment or abatement in Base Rent by reason of the failure of any such
utilities or services unless and to the extent Sublessor receives an adjustment
or abatement as a consequence thereof under the Lease, or if such failure is due
to the negligence of Sublessor.
 
8. Insurance.
 
Sublessee shall comply with all of the insurance requirements and obligations of
Sublessor, as tenant under the Lease, and shall name Landlord and Sublessor as
additional insureds, as their interests may appear, on all policies of insurance
required to be carried by Sublessee hereunder or thereunder.  The parties
mutually agree that, with respect to any property loss which is covered by
insurance then being carried by Sublessor or Sublessee, respectively, the party
carrying such insurance and suffering such loss releases the other of and from
any and all claims with respect to such loss; and the parties further mutually
agree that their respective insurance companies shall have no right of
subrogation against the other on account thereof, even though extra premium may
result therefrom.  If and to the extent such waiver can be obtained only upon
payment of an additional charge, the party benefiting from the waiver shall pay
such charge, upon demand, or shall be deemed to have agreed that the party
obtaining the insurance coverage in question shall be free of any further
obligations under the provisions hereof relating to such waiver.
 
9. Damage or Condemnation.
 
If the Premises shall be damaged or destroyed in whole or in part as a result of
any fire or other casualty, or if the whole or a part of the Premises shall be
condemned or taken in any manner for any public or quasi-public use, Sublessee
shall have no right to terminate or otherwise cause the Term to expire or be
forfeited except to the extent, and subject to the same conditions and notice
requirements, set forth in the Lease; provided however that Sublessee shall have
such a right to terminate with respect to the Premises provided that Sublessee
exercises any termination right at least ten (10) days prior to the date that
Sublessor must exercise such right under the Lease.  Sublessor shall have the
right to exercise any right of termination under the Lease, and shall have the
right as a result thereof to cancel and terminate this Sublease, and the
exercise of such right by Sublessor shall not constitute a default or breach
hereunder.
 
10. Alterations.
 
Before proceeding with any alteration, addition or improvement to the Premises
(collectively, “Alteration”), Sublessee shall obtain the prior written consent
of Sublessor and Landlord and submit to Sublessor and Landlord’s plans and
specifications for the work to be done for Sublessor’s and Landlord’s prior
written consent. Such plans shall be prepared by a qualified professional if the
Alterations are other than cosmetic or if required by the terms of the Lease.
Sublessor agrees it shall not unreasonably withhold, condition, or delay its
consent to any proposed Alterations.  Sublessee shall reimburse Sublessor, on
written demand, for all actual costs reasonably incurred by Sublessor resulting
from Landlord’s review of Sublessee’s Alterations. The party receiving
Landlord’s approval of Sublessee’s plans will provide the other party with a
copy thereof within five day(s) following receipt.   Sublessee acknowledges and
agrees that Sublessor shall have no responsibility whatsoever for the
installation or proper functioning of, cost of correcting, or removal upon
Sublease termination of any of Sublessee’s Alterations or any compliance with
the requirements of the Lease (including, without limitation, any costs imposed
by Landlord with respect to its review of plans and/or supervision of work), and
Sublessee shall bear the entire responsibility and liability
therefor.  Sublessee agrees that Sublessee’s Alterations shall be removed and
the Premises restored to the condition which existed prior to the installation
thereof prior to the expiration of the Term or the earlier termination of this
Lease if so requested by Sublessor at the time of initial consent for such
Alteration.
 
11. Sublessee’s Obligations upon Termination of this Sublease.
 
Sublessee shall keep the Premises in good order and condition and as otherwise
required pursuant to the Lease.  At the expiration of the Term or sooner
termination of this Sublease, Sublessee shall surrender and deliver up the
Premises “broom clean” and in good order, condition and repair, ordinary wear,
tear, and damage by destruction excepted.  Sublessee shall remove any
alteration, addition or other improvement made to the Premises by or on behalf
of Sublessee after the Commencement Date, if required by Landlord pursuant to
the terms of the Lease, as well as any furniture, fixtures, equipment and other
personal property of Sublessee to the extent and in the same manner as Sublessor
is required to remove same under the terms of the Lease.  Sublessee shall repair
any damage to the Premises or the Building caused by Sublessee’s move into or
out of the Premises, the removal from the Premises of any property or
improvements by or on behalf of Sublessee, and any damage otherwise caused by
Sublessee its agents, contractors, employees or invitees.  Any of Sublessee’s
personal property, fixtures or equipment which shall remain in the Premises
after the expiration or sooner termination of this Sublease shall be deemed
conclusively to have been abandoned and either may be retained by Sublessor as
its property or may be disposed of in such manner as Sublessor may see fit, at
Sublessee’s sole cost and expense.
 
12. Default; Time Periods for Performance.
 
12.1 Upon the occurrence of a default by Sublessee under this Sublease (which,
for the purposes hereof, shall include any default in the payment of Rent or any
other default beyond applicable grace periods in accordance with the provisions
of Articles 30 and 31 of the Lease as incorporated herein), Sublessor shall have
all of the rights, powers and remedies as contained in Articles 30 and 31 of the
Lease, together with any and all other rights, powers or remedies available to
Sublessor at law or in equity.
 
12.2 Notwithstanding the provisions of Section 12.1 of this Sublease, the time
limits contained in the Lease for the giving of notices, making of demands or
performing of any act, condition or covenant on the part of the tenant under the
Lease, or for the exercise by the tenant thereunder of any right, remedy or
option are changed for the purpose of incorporation herein by shortening the
same, in each instance by three (3) days so that, in each instance, Sublessee
shall have three (3) days less time to observe or perform hereunder than
Sublessor has as tenant under the Lease; provided, however, in no event shall
Sublessee’s time limit be less than four (4) days regarding the payment of rent.
 
13. Sublessor’s Access.
 
Sublessor and its agents and employees and Landlord shall have the right to
enter the Premises in the event of an emergency, and reasonably from time to
time upon twenty-four (24) hours advance notice to Sublessee to ascertain
whether Sublessee is in compliance with the provisions of this Sublease, to make
such repairs as may be necessary, in the case of Sublessor, to cure any defaults
of Sublessee, and, in the case of Landlord or following the occurrence of a
default by Sublessee hereunder, to exhibit the Premises to prospective tenants.
 
14. Other Provisions of Lease.
 
All applicable terms and conditions of the Lease are incorporated into and made
a part of this Sublease as if Sublessor were the landlord thereunder and
Sublessee the tenant thereunder except as provided below.  Sublessee assumes and
agrees to perform Sublessor’s obligations as tenant under the Lease during the
Term to the extent that such obligations are applicable to the Premises, except
that the obligation to pay rent shall be considered performed by Sublessee to
the extent and in the amount rent is paid to Sublessor in accordance with
Section 3 of this Sublease.   In the event of any conflict between all or any
portion of the provisions of the Lease as incorporated herein and this Sublease,
the provisions of the Sublease shall control to the extent such provisions are
not in violation of the Lease.  The parties hereto agree that subject to the
provisions of this Sublease, wherever the words "Premises" or words of similar
import appear in the Lease, the same shall be deemed to mean the Subleased
Premises and wherever the words "Landlord" and "Tenant" appear in the Lease, the
words shall be deemed to refer to Sublessor and Sublessee respectively, so that,
subject to the provisions of this Sublease and with respect only to the
Subleased Premises, Sublessor shall have the rights and powers of the Landlord
under the Lease, including but not limited to all of Landlord’s rights and
remedies in Articles 30 and 31 of the Lease, and Sublessee shall have and does
hereby agree to be bound by and accepts all the rights, powers, duties and
obligations of the Tenant under the Lease; provided, however, that
notwithstanding the foregoing, Sublessor shall have no obligation to perform or
furnish any of the work, services, repairs or maintenance undertaken to be made
by Landlord under the Lease, or any other term, covenant or condition required
to be performed by Landlord under the Lease.
 
15. Right to Cure Sublessee’s Defaults.
 
If Sublessee shall at any time fail to make any payment or perform any other
obligation of Sublessee hereunder beyond applicable notice and cure periods,
then Sublessor shall have the right, but not the obligation, with reasonable
notice to Sublessee, but without waiving or releasing Sublessee from any
obligations of Sublessee hereunder, to make such payment or perform such other
obligation of Sublessee in such manner and to such extent as Sublessor shall
deem necessary, and in exercising any such right, to pay any reasonable actual
and direct costs and expenses required in connection therewith.  Sublessee shall
pay to Sublessor within ten (10) days of receipt of written demand all actual
sums so paid by Sublessor.
 
16. Indemnities.
 
16.1 Sublessee shall defend, indemnify and hold harmless Sublessor, its
partners, employees, and agents, from and against any and all claims,
liabilities, suits, judgments, awards, damages, losses, fines, penalties, costs
and expenses, including reasonable attorney’s fees and costs, that Sublessor,
its partners, employees and agents may suffer, incur or be liable for by reason
of or arising out of or related to the breach by Sublessee of any of the duties,
obligations, representations, warranties or covenants applicable to Sublessee
hereunder, Sublessee’s occupancy or use of the Premises, any alterations,
additions or modifications made to the Premises by Sublessee, Sublessee’s
negligence or willful misconduct, or a termination of the Lease caused by
Sublessee.  This indemnification shall survive termination of this Sublease.
 
16.2 Sublessor shall defend, indemnify and hold harmless Sublessee, its
partners, employees, and agents, from and against any and all claims,
liabilities, suits, judgments, awards, damages, losses, fines, penalties, costs
and expenses, including reasonable attorney’s fees and costs, that Sublessee,
its partners, employees and agents may suffer, incur or be liable for by reason
of or arising out of or related to the breach by Sublessor of any of the duties,
obligations, or covenants applicable to Sublessor hereunder, Sublessor’s
negligence or willful misconduct, or a termination of the Lease caused by
Sublessor’s default thereunder which is not caused by Sublessee’s default
hereunder.  This indemnification shall survive termination of this Sublease.
 
17. Limitations on Sublessor.
 
17.1 Sublessee acknowledges that Sublessor has made no representations or
warranties with respect to the Building or the Premises except as expressly
provided in this Sublease.
 
17.2 Sublessor shall not be required to perform any of the covenants and
obligations of Landlord under the Lease and, insofar as any of the obligations
of the Sublessor hereunder are required to be performed under the Lease by
Landlord, Sublessee shall rely on and look solely to Landlord for the
performance thereof; provided, however, that Sublessor shall cooperate with
Sublessee using commercially reasonable efforts in connection with Sublessee’s
efforts to enforce Landlord’s obligations under the Lease.
 
17.3 Any repair and maintenance obligations with respect to the Premises which
are the responsibility of Sublessor, as tenant under the Lease, shall be
performed by Sublessee, at Sublessee’s sole cost and expense.  Sublessee shall
promptly notify Sublessor of the need of any such repair, even though Sublessor
shall not be responsible or liable therefore.
 
17.4 Notwithstanding any other provision contained herein to the contrary,
Sublessee shall look only to the leasehold interest of Sublessor under the Lease
for the satisfaction of any liability of Sublessor under the Sublease, it being
expressly understood and agreed that neither Sublessor nor any partner, officer,
director, employee or agent of Sublessor shall be held personally liable for
such obligations and Sublessee shall not pursue satisfaction of any judgment
against Sublessor or against the assets of any individual partner, officer,
director, employee or agent of Sublessor.  If Sublessor assigns its leasehold
estate in the Premises, Sublessor shall have no obligation to Sublessee for
actions arising thereafter.  Sublessee shall then recognize Sublessor’s assignee
as sublessor under this Sublease.
 
17.5 In no event shall either party be liable to the other for consequential,
punitive or other special damages with respect to this Sublease or any matter
arising out of or in connection with this Sublease, the Lease or the Premises.
 
18. Subordination to the Lease.
 
This Sublease is expressly subject and subordinate to the Lease.
 
19. Interest on Unpaid Rent.
 
Except where a higher rate is provided for hereunder, all installments of Base
Rent, and any other charges which are not paid by Sublessee when due, shall bear
interest from the date due until paid, at a rate equal to the “Prime Rate”
published by The Wall Street Journal under the heading “Money Rates”, as that
rate may be adjusted from time to time, plus two percent (2%), but not in excess
of the maximum rate permitted under applicable law (the “Interest Rate”).
 


 
20. Consent or Approval of Landlord.
 
If the consent or approval of Landlord is required under the Lease with respect
to any matter relating to the Premises, the consent or approval of Sublessor
shall also be required.  With respect to each such matter, Sublessee shall be
required first to obtain the consent or approval of Sublessor with respect
thereto and, if Sublessor grants such consent or approval (which consent or
approval shall be subject to and conditioned upon the subsequent receipt of the
consent or approval of Landlord), only then may Sublessee seek the consent of
Landlord.  Sublessee shall be required to deliver to Sublessor a copy of any
request for consent or approval delivered to Landlord and Landlord’s response
thereto within five (5) business days of delivery or receipt, as the case may
be.
 
21. Holdover.
 
If Sublessee holds possession of the Premises after the expiration or sooner
termination of this Sublease, Sublessee shall become a tenant at sufferance on a
day-to-day basis upon the terms specified herein at one hundred fifty percent
(150%) of the then existing monthly Base Rent and other charges payable
hereunder, but in no event shall the amounts payable by Sublessee under this
Section 21 be less than the amounts payable by Sublessor as rent or holdover
rent or other amounts payable by Sublessor following the expiration of the term
or earlier termination of the Lease on account of the entire Leased
Premises.  In addition, Sublessee shall be responsible for any and all actual
damages Sublessor incurs as a result of such holding over.  Any holdover tenancy
shall not constitute a renewal of this Sublease or an extension of the Term.
 
22. Survival.
 
Except as otherwise set forth in this Sublease, any obligations of Sublessee
(including, without limitation, rental and other monetary obligations, repair
obligations and obligations to indemnify Sublessor), shall survive the
expiration or sooner termination of this Sublease, and Sublessee shall
immediately reimburse Sublessor for any expense incurred by Sublessor in curing
Sublessee’s failure to satisfy any such obligation (notwithstanding the fact
that such cure might be effected by Sublessor following the expiration or
earlier termination of this Sublease).
 
23. Brokers.
 
Sublessor and Sublessee warrant and represent that they have had no dealings
with any real estate broker or agent in connection with the negotiation of this
Sublease except for Cassidy & Pinkard Colliers, on behalf of Sublessor, and
Newmark Knight Frank, on behalf of Sublessee, and that they know of no other
real estate broker or agent who is or might be entitled to a commission in
connection with this Sublease.  Sublessor agrees that it shall be responsible
for any commission that may be owed to such brokers in connection with this
Sublease pursuant to a separate agreement.  Sublessor and Sublessee each agree
to indemnify, defend and hold the other party harmless from and against any and
all liabilities or expenses, including attorneys’ fees and costs, arising out of
or in connection with a breach of the warranties and representations contained
in this Section 23.  The provisions of this Section 23 shall survive the
expiration of the Term or earlier termination of this Sublease.
 
24. Consent by Landlord.
 
Sublessor shall use commercially reasonable efforts to obtain the consent of
Landlord to the terms and conditions of this Sublease.  In the event that
Landlord fails to grant consent to this Sublease within thirty (30) days from
the date that this Sublease is fully executed, then Sublessor or Sublessee shall
have the right at any time thereafter to cancel this Sublease and upon giving
such notice of cancellation, Sublessor shall return to Sublessee any funds
delivered to Sublessor by Sublessee on account of Base Rent or the Security
Deposit, this Sublease shall be void ab initio, and neither party having any
further obligation to the other party, except as set forth herein.
 
25. Submission of Sublease to Sublessee.
 
The submission by Sublessor to Sublessee of this Sublease shall have no binding
force or effect, shall not constitute an option for the subleasing of the
Premises nor confer any rights or impose any obligations upon either party until
the execution thereof by both Sublessor and Sublessee and the delivery of an
executed original copy thereof to Sublessee or its representative.
 
26. Notices.
 
All notices, demands or other communications which may be or are required or
permitted to be given by either party to the other party hereunder shall be in
writing and shall be deemed to have been given: (i) upon receipt or refusal of
delivery if sent by certified or registered mail, return receipt requested,
postage prepaid; (ii) upon receipt or refusal of delivery if sent prepaid by a
nationally recognized overnight delivery service; (iii) upon verification of
transmission if sent by telecopy or other facsimile transmissions; or (iv) upon
receipt if sent by personal delivery.  All notices, demands or other
communications shall be sent as directed below or to such other place as either
party may from time to time designate by delivering notice in accordance with
this Section.
 


 
To Sublessor:
Regency Centers, L.P.

 
1919 Gallows Road

 
Suite 1000

 
Vienna, Virginia  22182

Attn:  Alan Roth


To Sublessee:                                Before Sublease Commencement:
Convera Technologies, Inc.
1921 Gallows Road, Suite 200
Vienna, Virginia  22182
Attn: Matt Jones


After Sublease Commencement:
To the Premises
Attn: Matt Jones


With a copy to:
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Attn: Stephen M. Davis


27. Parking.
 
Sublessee shall be entitled to 17 unreserved parking spaces in the Building’s
parking garage at no additional charge.
 
28. Signage/Keys.
 
Subject to the terms of the Lease and Landlord’s approval, Sublessor shall
provide Sublessee with building standard suite entry identification signage
outside the Premises and a listing on the Building directory at no cost to
Sublessee.  Sublessor shall provide up to seventeen (17) building and suite
entry keys/cards at no cost to Sublessee; the costs for any additional
keys/cards requested by Sublessee shall be at Sublessee’s sole cost.
 
29. Financial Information.
 
 If Sublessee shall cease to be a public company with publicly available
financial records, Sublessee shall, within ten (10) days of receipt of
Sublessor’s request, deliver to Sublessor audited financial statements (or
financial statements certified by Sublessee’s CFO as being true and accurate),
prepared in accordance with generally accepted accounting principles
consistently applied, with respect to the income, cash flow and financial
condition of Sublessee for the preceding calendar year.
 
30. Furniture.
 
In conjunction with the sublease of the Premises to Sublessee, Sublessor hereby
agrees to lease to Sublessee and Sublessee hereby agrees to lease certain items
of furniture as described in Exhibit D (“Furnishings”).  Sublessee agrees to pay
as rent for the Furnishings, without notice or demand, and without set-off,
deduction or abatement, annual rent at the rate of $12.00 per year, payable in
equal monthly installments of $1.00 per month, commencing with the Rent
Commencement Date and on the first day of each and every successive month
thereafter, at the same time and in the same manner as Base Rent is payable
hereunder.  The Furnishings shall be delivered to Sublessee in their “as is”,
“where is” condition, without warranty, express or implied, and shall be
maintained by Sublessee in the condition received, reasonable wear and tear
excepted.  Upon termination, Sublessee shall deliver the Furnishings back to
Sublessor in the conditional received.
 
31.           Miscellaneous.
 
(a)           Execution
 
.  The persons executing this Sublease on behalf of Sublessor and Sublessee,
respectively, each represents and warrants that (i) she/he is duly authorized to
execute this Sublease on behalf of such party; and (ii) such party has full
power and authority to execute this Sublease and perform its obligations
hereunder without the consent of any other person or entity.
 
(b)           Construction
 
.  This Sublease (i) embodies the entire integrated agreement of Sublessor and
Sublessee with respect to Sublessee’s lease and occupancy of the Subleased
Premises, and supersedes all prior agreements and understandings, whether
written or oral; (ii) may be executed in multiple counterparts, each of which
shall constitute an original and all of which shall constitute but one and the
same agreement; (iii) shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia; and (iv) shall be binding upon and inure
to the benefit of Sublessor and Sublessee and their respective successors and
assigns.  If any provision of this Sublease conflicts with a provision of the
Lease, the provisions of the Lease shall govern.
 
(c)           Waiver of Jury Trial
 
.  Sublessor and Sublessee shall and each does hereby waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Sublease or its termination, the relationship of Sublessor
and Sublessee, Sublessee's use or occupancy of the Subleased Premises or any
claim of injury or damage and any emergency statutory or any other statutory
remedy.
 


 


 
(Signatures appear on following page)
 

 
 

--------------------------------------------------------------------------------

 

This Sublease has been executed as of the day and year first written above.
 


SUBLESSOR:
 
REGENCY CENTERS, L.P., a Delaware
limited partnership
By:  Regency Realty Group, Inc., a Florida corporation, its general partners


By: /s/Alan T.
Roth                                                                


Name: Alan T. Roth 


Title: Senior Vice President 


 
SUBLESSEE:  Convera Technologies, Inc., a Delaware corporation
 


By: /s/Patrick C.
Condo                                                                


Name:           Patrick C.
Condo                                                      


Title: Chief Executive Officer and President 

 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 
Exhibit A – Lease
Exhibit B – Premises
Exhibit C – Rent Schedule
Exhibit D – Description of Furniture Provided





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 


 
OFFICE LEASE
 
FOR
 
REGENCY CENTERS, L.P.
 
Suite No. 1000
1919 Gallows Road
Vienna, Virginia 22182
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
PREMISES


[ex_1020.jpg]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
RENT SCHEDULE


Period
 
Annual Base Rental
   
Monthly Installment
 
September 1, 2009 – August 31, 2010
  $ 153,696.00     $ 12,808.00  
September 1, 2010 – August 31, 2011
  $ 159,843.84     $ 13,320.32  
September 1, 2011 – August 31, 2012
  $ 166,237.59     $ 13,853.13  
September  1, 2012 – January 31, 2013
  $ 172,887.10 *   $ 14,407.26      
*Annualized
         




 
 

--------------------------------------------------------------------------------

 



EXHIBIT D
 
DESCRIPTION OF FURNITURE PROVIDED
 




Room 1076 –                                8 Valo “Luxo” conference chairs
1 DarRan Conference Park Table


Room 1077 – 1 left-handed desk, credenza, 1 Aeron chair, 1 round table, 4 DarRan
chairs


Room 1078 – 1 right-handed desk, credenza, 1 Aeron chair, 2 Brayton Peek chairs


Room 1079 – 1 left-handed desk, credenza, 1 Aeron chair, 2 Brayton Peek chairs


Room 1080 – 1 right-handed desk, credenza, 1 Aeron chair, 2 Brayton Peek chairs


Room 1082 – 1 microwave, 1 refrigerator


Room 1083 – 2 full workstations, 2 Aeron chairs


Room 1085 – 1 Left-handed desk, credenza, 1 Aeron chair, 2 Brayton Peek chairs


Room 1086 - 1 Right-handed desk, credenza, 1 Aeron chair, 2 Brayton Peek chairs


Room 1087 - 1 Left-handed desk, credenza, 1 Aeron chair, 2 Brayton Peek chairs


Room 1088 – 1 Right-handed desk, credenza, 1 Aeron chair, 2 Brayton Peek chairs


Room 1089 - 1 Left-handed desk, credenza, 1 Aeron chair, 2 Brayton Peek chairs


Room 1090 – 4 full workstations, 4 Aeron chairs


Room 1091 – 2 full workstations, 2 Aeron chairs







 
 

--------------------------------------------------------------------------------

 
